United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
St. Louis, MO, Employer
)
___________________________________________ )
J.N., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1727
Issued: March 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ hearing representative’s decision dated March 25, 2008 which
affirmed the denial of his recurrence claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues on appeal are: (1) whether appellant met his burden of proof to establish a
recurrence of disability beginning March 26, 2007 causally related to his November 2, 2006
employment injury; and (2) whether the Office properly terminated appellant’s compensation
and medical benefits effective August 4, 2007.
FACTUAL HISTORY
On November 2, 2006 appellant, then a 52-year-old full-time letter carrier, sustained
injuries to his neck and back when his vehicle was rear-ended by another vehicle. He stopped

work on November 3, 2006.1 On November 14, 2006 the Office accepted the claim for sprains
of the neck and lumbar spine. It paid appellant compensation for injury-related disability for
work. Appellant was released to work by Dr. Gary J. Gray, Board-certified in internal medicine,
with restrictions on November 2, 2006. He returned to work in a light-duty capacity on
December 20, 2006 for an average of six hours per day.
In a January 2, 2007 report, Dr. Brett Taylor, a Board-certified orthopedic surgeon, noted
that appellant had complaints of neck and back pain and right leg numbness. He noted
appellant’s history of injury, which included preexisting pathologies in both the cervical and
lumbar spine. Dr. Taylor advised that the mechanism of injury supported a significant trauma
with a vehicle hitting his vehicle in a rear-ended fashion. He recommended additional diagnostic
testing. A January 8, 2007 magnetic resonance imaging (MRI) scan of the cervical spine, read
by Dr. Katie D. Vo and Dr. Zoltan Cseri, Board-certified diagnostic radiologists, noted findings
which included kyphosis of the cervical alignment at C4-5; an abnormal signal at T1 and T2
hyperintense in the C5, C6 and C7 vertebral bodies which was “likely” degenerative. The
physicians also noted disc space narrowing and desiccation from C3-4 through C6-7 and annular
tears at C4-5 through C6-7 and an unremarkable craniocervical junction. Additionally, they
made findings at C2-3 which included minimal diffuse disc bulging. A January 8, 2007 MRI
scan of the lumbar spine revealed multilevel degenerative changes from C3-4 through C6-7
consisting of disc osteophyte complexes and uncontroverted osteoarthritis resulting in kyphotic
deformity and canal and foraminal stenosis as well as an increased signal within the cord at C5-6
which was “likely related to the underlying canal stenosis.”
On January 10, 2007 Dr. Taylor noted that appellant had evidence of multilevel
degenerative changes at C3-4, C4-5, C5-6 and C6-7 with kyphotic deformity and stenosis, with
an increased signal in the cord at C5-6 related to stenosis. He opined that “it is clear in my
opinion that the accident was a significant aggravating factor exacerbating his condition. I do
not feel that the accident caused all of his present pathology.” Dr. Taylor noted that the accident
did not cause his symptoms as “he had preexisting pathology prior to the accident.” On
February 7, 2007 he noted that he saw a “minimal increase at the C5-6 level, notably in his
imaging studies comparing the pre and postoperative studies.” Dr. Taylor opined that the work
injury caused a permanent aggravation. He also advised that, based upon the imaging studies,
appellant was a surgical candidate prior to his work-related accident and that the “accident was a
significant aggravating factor exacerbating his condition. I do not feel that the accident caused
all of his present pathology.” Dr. Taylor indicated that appellant could work with restrictions on
repetitive lifting over 20 pounds more than two times per hour and no pushing or pulling more
than 25 pounds.
On February 28, 2007 the Office referred appellant for a second opinion to Dr. John A.
Gragnani, a Board-certified physiatrist. In a March 19, 2007 report, Dr. Gragnani described
appellant’s history of injury and treatment and performed a physical examination. Appellant had
no evidence of muscle spasm in the back and neck, soft lumbar and cervical paraspinals, and
self-limited range of motion of the back and neck. Dr. Gragnani found neck pain on rotation to
1

The record reflects that appellant had a reversal of the cervical lordosis and severe degenerative disc disease at
C3 to C7, and a lumbar disc herniation that preexisted the work-related injury.

2

the right and left, forward flexion and extension, a negative Spurling’s test, symmetrical reflexes
in the upper and lower extremities, normal temperatures in the hands and knees and negative
straight leg raising. Diagnostic testing revealed marked degenerative changes of the cervical
spine and, to a lesser degree, the lumbar region. Dr. Gragnani opined that appellant had cervical
and lumbar spine pain without radiculopathy or myelopathy, a history of neck problems prior to
the injury of November 2, 2006, consistent with degenerative changes of the cervical spine and a
normal neurologic examination. He explained that appellant’s subjective complaints were not
supported by objective findings, with the exception of degenerative changes. Dr. Gragnani
opined that there was “no indication that he has sustained any worsening or aggravation, just
some exacerbation of symptoms.” He opined that appellant’s “preexisting degenerative
condition was not made worse by the accident. Dr. Gragnani certainly has no radicular
symptoms in the lumbar or cervical region at this time.” He noted that appellant’s injuries
should have resolved within four to six weeks and that he should have reached maximum
medical improvement. Dr. Gragnani also advised that there was “no reason why [appellant]
would not be able to return to his regular work duties as a letter carrier.” He completed a work
restriction form with no restrictions.
In an April 12, 2007 disability certificate, Dr. Alberto Goldgaber, Board-certified in
internal medicine, advised that appellant was disabled and unable to work from April 9
through 15, 2007 due to severe low back pain. In progress notes dated April 13, 18 and 25,
2007, Dr. Stephen Smith, Board-certified in anesthesiology and pain medicine, diagnosed a
cervical herniated nucleus pulposus, cervical radiculopathy and myofascial pain. He provided
appellant with trigger point injections and epidurals.
In a May 2, 2007 form report, Dr. Taylor diagnosed cervicalgia and checked a box “yes”
that he agreed that appellant’s condition was caused or aggravated by an employment activity.
He opined that appellant was totally disabled for the period beginning May 1, 2007.
On May 8, 2007 appellant filed a CA-7 claim for compensation for total disability
beginning March 26, 2007. The employing establishment indicated that three different
physicians provided coverage for the period March 26 to April 20, 2007. It also noted that
appellant’s physician did not take him off work until May 1, 2007.
In a report dated May 11, 2007, Dr. Taylor opined that appellant’s condition was
significantly aggravated by his motor vehicle accident but he had reached maximum medical
improvement for nonoperative care and recommended surgical intervention. He requested that
appellant undergo testing prior to surgery.
The Office found a conflict in opinion between Dr. Taylor and Dr. Gragnani regarding
appellant’s disability and residuals due to the work injury of November 2, 2008. On May 15,
2007 it referred appellant, together with a statement of accepted facts, and the medical record, to
Dr. Bobby Vitaya Enkvetchakul, a Board-certified orthopedic surgeon, for an impartial medical
evaluation.
In a May 30, 2007 report, Dr. Enkvetchakul reviewed appellant’s history of injury and
treatment. He advised that appellant had preexisting low back problems as of the 1980’s and
neck problems that began around July 2006. Dr. Enkvetchakul described the current physical

3

examination findings which included complaints of neck and low back pain. On examination,
the lumbar spine was essentially normal and appellant’s lumbar range of motion was “fairly well
preserved.” Dr. Enkvetchakul noted that cervical range of motion was limited to 30 degrees of
flexion, extension, and 10 to 20 degrees of rotation bilaterally for about 30 degrees. He
compared diagnostic testing both pre and post work injury and advised that there were no
significant objective anatomic changes. Dr. Enkvetchakul advised that appellant did not sustain
a permanent, significant, material aggravation of any condition as a result of the November 2,
2006 motor vehicle accident. He explained that there was no indication of any material change
in appellant’s condition and that he had increased the severity of his subjective complaints but he
did not have any change in the location or character of pain. Dr. Enkvetchakul opined that the
accepted conditions of cervical strain and lumbar strain resolved within 12 weeks or less and that
there was insufficient evidence to support that appellant sustained an aggravation of any
underlying disease process due to the motor vehicle accident. He advised that appellant had
significant objective complaints of pain, but that there were no objective findings to preclude his
return to work. Dr. Enkvetchakul opined that appellant was capable of returning to his regular
duties.
On June 28, 2007 the Office issued a notice of proposed termination of compensation, on
the basis that the weight of the medical evidence, as represented by the report of
Dr. Enkvetchakul, established that residuals of the November 2, 2006 work injury had resolved.
By decision dated June 29, 2007, the Office denied appellant’s claim for a recurrence of
disability on March 26, 2007.
By decision dated August 1, 2007, the Office terminated appellant’s compensation
benefits effective that date.
Appellant requested a hearing that was held on January 8, 2008. He submitted medical
evidence, including reports from physical therapists dated March 13 to April 4, 2007. The Office
also received an accident report dated November 2, 2006, a personal history report dated
November 8, 2006 and chiropractic notes from November 6 to December 14, 2006.
In a January 24, 2008 report, Dr. Lukasz Curylo, a Board-certified orthopedic surgeon,
noted that appellant had complaints of pain in the neck, bilateral shoulders, and right arm
paresthesias, which was severe in the neck. Appellant attributed the onset to a motor vehicle
accident which he had as a postal worker on November 2, 2006, but did admit to having these
symptoms before the injury. He noted that a January 8, 2007 cervical MRI scan was consistent
with severe cervical stenosis and opined that appellant would benefit from a multilevel cervical
decompression and fusion.
In a February 27, 2008 operative report, Dr. Curylo performed an anterior cervical
discectomy with removal of disc herniation and foraminotomy at C4-5 and C5-6 with
decompression of spinal cord, anterior cervical interbody fusion at C4-5 and C5-6. He noted that
appellant was involved in a motor vehicle accident which caused a cervical disc herniation at C4
and C5 and C5 and C6, which was superimposed on degenerative changes “which the patient had
chronic.”

4

By decision dated March 25, 2008, the Office hearing representative affirmed the June 29
and August 1, 2007 decisions.
LEGAL PRECEDENT -- ISSUE 1
Section 10.5(x) of the Office regulations provide that a recurrence of disability means an
inability to work after an employee has returned to work, caused by a spontaneous change in a
medical condition which had resulted from a previous injury or illness without an intervening
injury or new exposure to the work environment that caused the illness.2
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantive evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the light-duty job requirements.3
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship, generally, is rationalized medical evidence.4 This consists of a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors.5 The physician’s
opinion must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.7
ANALYSIS -- ISSUE 1
Appellant’s claim was accepted for cervical and lumbar sprains. He returned to light
duty on December 20, 2006 but subsequently claimed a recurrence of total disability beginning
March 26, 2007. On May 17, 2007 the Office advised appellant of the medical and factual
evidence needed to establish his claim for a recurrence of disability. However, appellant did not
2

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

3

Richard E. Konnen, 47 ECAB 388 (1996); Terry R. Hedman, 38 ECAB 222, 227 (1986).

4

Elizabeth Stanislav, 49 ECAB 540, 541 (1998).

5

Duane B. Harris, 49 ECAB 170, 173 (1997).

6

Gary L. Fowler, 45 ECAB 365, 371 (1994).

7

Walter D. Morehead, 31 ECAB 188 (1986).

5

submit sufficient medical evidence which contained a rationalized opinion from a physician
addressing how his disability was causally related to the employment injury.8 The medical
evidence must demonstrate that the claimed recurrence was caused or aggravated by the accepted
injury. In this regard, medical evidence of bridging symptoms between the recurrence and the
accepted injury must support the physician’s conclusion of a causal relationship. While the
opinion of a physician supporting causal relationship need not be one of absolute medical
certainty, the opinion must not be speculative or equivocal. The opinion should be expressed in
terms of a reasonable degree of medical certainty.9
Appellant submitted an April 12, 2007 disability certificate from Dr. Goldgaber, who
advised that appellant was disabled and unable to work from April 9 through 15, 2007 due to
“severe low back pain (recurrent).” However, Dr. Goldgaber did not address or provide a full
history of appellant’s condition or explain how his low back condition was caused by the
accepted injury. His report is of little probative value.10 Further, the Board has held that a
diagnosis of “pain,” alone does not constitute the basis for the payment of compensation.11
The Office also received progress notes from Dr. Stephen Smith, Board-certified in
anesthesiology and pain medicine, who diagnosed a cervical herniated nucleus pulposus, cervical
radiculopathy and myofascial pain. However, it only accepted a cervical sprain as related to the
November 2, 2006 injury. For conditions not accepted by the Office as being employment
related, it is appellant’s burden to provide rationalized medical evidence sufficient to establish
causal relationship.12 Dr. Smith did not adequately address how the diagnosed cervical disc was
causally related to the accepted injury or explain how the conditions he treated were employment
related and not the product of any preexisting conditions. Furthermore, he did not provide any
opinion regarding whether appellant was disabled on or after March 26, 2007.
Appellant submitted a May 2, 2007 form report from Dr. Taylor, who diagnosed
cervicalgia and checked a box “yes” that he agreed that appellant’s condition was caused or
aggravated by an employment activity. Dr. Taylor opined that appellant was totally disabled for
the period May 1, 2007 and continuing. While he checked the box “yes” in response to whether
appellant’s condition was caused or aggravated by an employment activity, he did not explain
how appellant’s condition had worsened such that he was unable to perform his limited-duty
work. The Board has held that marking a form box “yes” that a disability was causally related to
employment is insufficient without further explanation or rationale, to establish causal
relationship.13 On May 11, 2007 Dr. Taylor opined that appellant’s preexisting condition was
significantly aggravated by his motor vehicle accident and recommended surgical intervention.
8
9

See Helen K. Holt, 50 ECAB 279 (1999).
Ricky S. Storms, 52 ECAB 349 (2001).

10

See id.

11

John L. Clark, 32 ECAB 1618 (1981).

12

See Jaja K. Asaramo, 55 ECAB 200 (2004).

13

See Barbara J. Williams, 40 ECAB 649 (1989).

6

However, he did not offer a rationalized medical opinion as to how appellant’s employment
caused or aggravated his condition such that he had a recurrence of disability on March 26, 2007.
Furthermore, the Board notes that the record contains a May 30, 2007 report from
Dr. Enkvetchakul, who concluded that appellant’s employment-related condition should have
resolved within 12 weeks or less from the date of injury and advised that he could return to
regular duty. While Dr. Enkvetchakul was not selected to resolve a conflict regarding disability
beginning March 26, 2007, his opinion provides no support for disability during this period.
In the instant case, none of the medical reports submitted by appellant contained a
rationalized opinion to explain why he could no longer perform the duties of his light-duty
position or how his disability or continuing condition would be due to the accepted condition.
As appellant has not submitted any medical evidence establishing that he sustained a recurrence
of disability due to his accepted employment injury, he has not met his burden of proof.
The Board also notes that appellant has not shown a change in the nature and extent of
the light-duty job requirements and the record contains no evidence supporting any such change.
LEGAL PRECEDENT -- ISSUE 2
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.14 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.15 The right to medical benefits for an accepted condition is not limited to the
period of entitlement to compensation for disability.16 To terminate authorization for medical
treatment, the Office must establish that appellant no longer has residuals of an employmentrelated condition which require further medical treatment.17
The Federal Employees’ Compensation Act18 provides that, if there is disagreement
between the physician making the examination for the Office and the employee’s physician, the
Office shall appoint a third physician who shall make an examination.19 In cases where the
Office has referred appellant to an impartial medical examiner to resolve a conflict in the
medical evidence, the opinion of such a specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.20
14

Curtis Hall, 45 ECAB 316 (1994).

15

Jason C. Armstrong, 40 ECAB 907 (1989).

16

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

17

Calvin S. Mays, 39 ECAB 993 (1988).

18

5 U.S.C. §§ 8101-8193, 8123(a).

19

5 U.S.C. § 8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994).

20

Gloria J. Godfrey, 52 ECAB 486 (2001); Gary R. Sieber, 46 ECAB 215, 225 (1994).

7

ANALYSIS -- ISSUE 2
The Office determined a conflict of medical opinion between Drs. Taylor and Gragnani
regarding the change in underlying symptoms due to the work injury of November 2, 2008.
Therefore, it properly referred appellant to an impartial medical examiner, Dr. Enkvetchakul, a
Board-certified orthopedic surgeon.
The Board finds that Dr. Enkvetchakul’s May 30, 2007 report is sufficiently well
rationalized and based upon a proper factual background such that it is entitled to special weight
in establishing that residuals of appellant’s employment injury had ceased. Dr. Enkvetchakul
provided an extensive review of appellant’s medical history, reported his examination findings
and determined that there were no objective findings to correspond with appellant’s subjective
complaints. He found no objective evidence of any work-related disability. Dr. Enkvetchakul
reviewed diagnostic testing both pre and post work injury and concluded that there were no
significant objective anatomic changes. He explained that there was no indication of any
material change in appellant’s condition. Dr. Enkvetchakul advised that, although appellant had
increased the severity of his subjective complaints, there was no change in the location or
character of pain. He advised that a cervical strain and lumbar strain, should have resolved
within 12 weeks or less. Dr. Enkvetchakul opined that there was insufficient evidence to support
that appellant sustained an aggravation of any underlying disease process as a result of the motor
vehicle accident and noted that appellant could return to his regular duties. He found no basis on
which to attribute any continuing residuals to appellant’s accepted employment injury.
Dr. Enkvetchakul determined that appellant could return to his regular duties. In these
circumstances, the Office properly accorded special weight to the impartial medical examiner’s
May 30, 3007 findings.
When an impartial medical specialist is asked to resolve a conflict in medical evidence,
his opinion, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.21 The Board finds that Dr. Enkvetchakul’s report represents the weight of
the medical evidence and established that there were no ongoing objective findings of residuals
of the work injury of November 2, 2006.
Appellant submitted additional evidence, including a January 24, 2008 report from
Dr. Curylo noting the work injury but advised that appellant also noted having the same
symptoms before the work injury. Dr. Curylo did not specifically opine that appellant continued
to have residuals of the accepted conditions. In a February 27, 2008 operative report, he noted
performing the surgery but did not provide any opinion regarding whether appellant had
continuing residuals of the accepted conditions of neck or lumbar sprain. Thus, Dr. Curylo’s
reports are not sufficient to overcome or create a new conflict with the opinion of
Dr. Enkvetchakul.

21

See id.

8

Appellant also submitted several reports from physical therapists dating from March 13
to April 4, 2007. However, lay individuals such as physical therapists are not competent to
render a medical opinion under the Act.22
The Office also received chiropractic notes from November 6 to December 14, 2006. In
assessing the probative value of chiropractic evidence, the initial question is whether the
chiropractor is considered a physician under section 8101(2) of the Act.23 A chiropractor cannot
be considered a physician under the Act unless it is established that there is a subluxation as
demonstrated by x-ray to exist.24 There is no indication that there was a subluxation as
demonstrated by x-ray. Thus, these reports would be insufficient to overcome or create a new
conflict with the opinion of Dr. Enkvetchakul.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a recurrence
of disability beginning March 26, 2007. The Board also finds that the Office met its burden of
proof in terminating appellant’s compensation benefits effective August 4, 2007.

22

See David P. Sawchuk, 57 ECAB 316 (2006).

23

5 U.S.C. § 8101(2).

24

Thomas R. Horsfall, 48 ECAB 180 (1996).

9

ORDER
IT IS HEREBY ORDERED THAT the March 25, 2008 decision of the Office of
Workers’ Compensation Programs’ hearing representative is affirmed.
Issued: March 18, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

